Order entered August 20, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00897-CV

                    IN RE WILLIAM SEDRIC AUTREY, Relator

               Original Proceeding from the 296th Judicial District Court
                                 Collin County, Texas
                          Trial Court Cause No. 4298119410

                                       ORDER
                      Before Justices Bridges, Brown, and Boatright

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE